Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.1 Page 1 of 16

                                                                      FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON



                                                             Nov 18, 2020
                                                                 SEAN F. MCAVOY, CLERK




                                                               4:20-cv-05224-TOR
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.2 Page 2 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.3 Page 3 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.4 Page 4 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.5 Page 5 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.6 Page 6 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.7 Page 7 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.8 Page 8 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.9 Page 9 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.10 Page 10 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.11 Page 11 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.12 Page 12 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.13 Page 13 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.14 Page 14 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.15 Page 15 of 16
Case 4:20-cv-05224-TOR   ECF No. 1   filed 11/18/20   PageID.16 Page 16 of 16
